PER CURIAM.
This is an appeal from a final order of the trial court downwardly modifying appellee’s monthly child support obligation. Because the trial court’s sole reason for granting modification was insufficient to support the requested modification, we reverse.
In prior modification proceedings, appellee had requested a downward modification of his monthly child support obligation based on a reduction in his income since dissolution. The trial court had denied that request, finding that appellee had “failed to show sufficient proof of his income” to support modification on that basis. In these modification proceedings, appellee again requested a downward modification of his monthly child support obligation based on his continued inability to pay the current amount of support, but again failed to present any documentary evidence showing an actual reduction in his income. In these proceedings, however, the trial court granted appellee’s request for modification based solely on the former wife’s exercise of her right to claim the parties’ child as a dependent on her federal income tax returns, a reason for modification which was neither alleged nor proven by appellee. In addition, the former wife had been given this right in the final judgment dissolving the parties’ marriage. In order to justify a reduction in child support, the moving party must demonstrate a substantial change in circumstances. See Pitts v. Pitts, 626 So.2d 278, 283 (Fla. 1st DCA 1993). Appellee failed to do this.
Accordingly, we reverse.
JOANOS and WOLF, JJ., and McCAULIE, Associate Judge, concur.